F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAR 26 2001
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 MARY W. MORELAND,
             Plaintiff - Appellant,                     No. 99-1324
 v.                                                 (D.C. No. 97-B-603)
 DEPARTMENT OF PUBLIC                                  (D. Colorado)
 HEALTH AND ENVIRONMENT,
 formerly known as Department of
 Health, Division of Administrative
 Services, State of Colorado,
             Defendant - Appellee.


                          ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.



      Plaintiff brought an administrative action in Colorado alleging gender and

age discrimination. After sundry proceedings, her claims were denied. She then

appealed to the Colorado state courts. The administrative decision was affirmed.

She brought an action in federal district court asserting the same claims under

Title VII and the Age Discrimination in Employment Act. That action was



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
dismissed on grounds of collateral estoppel and res judicata.

      We conclude that this case is legally indistinguishable from Kremer v.

Chem. Constr. Corp., 456 U.S. 641 (1982), and Bolling v. City & County of

Denver, 790 F.2d 67 (10th Cir. 1986).

      Plaintiff makes much of the failure of the State of Colorado to provide her

with free transcripts of the administrative proceedings because of her indigency

and of the absence of a jury trial in the state administrative proceedings. Neither

is relevant to whether she had a full and fair opportunity to litigate her claims. Of

course, Plaintiff could have filed this federal action in the first place, rather than

appeal the administrative decision to the Colorado courts. Having elected that

appeal, however, she is bound by its results as we are also.

      For the reasons set out here, and as more fully recited in the report and

recommendation of the magistrate judge and adopted by the trial court, the

judgment is AFFIRMED.

                                                 Entered for the Court



                                                 Monroe G. McKay
                                                 Circuit Judge




                                           -2-